922 F.2d 841
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dwight COMBS, Plaintiff-Appellant,v.KENTUCKY FARM BUREAU MUTUAL INSURANCE COMPANY, Defendant-Appellee.
No. 90-5528.
United States Court of Appeals, Sixth Circuit.
Jan. 11, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Plaintiff, Dwight Combs, appeals from the order of the district court granting summary judgment to defendant, Kentucky Farm Bureau Mutual Insurance Company.  Defendant asks that we levy "sanctions" pursuant to Fed.R.App.P. 38.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.


3
As the reasons why judgment should be entered for defendant have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by the magistrate in his Proposed Findings of Fact and Recommendation of January 31, 1990, and in the Memorandum Opinion of the district court of March 6, 1990.


4
Because we do not determine that the appeal is frivolous, defendant's request for damages is denied.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation